The Supreme Court affirmed the decision of the lower court on March 9, 1874, in the following opinion :
Per Curiam.
The affidavit of defence does not deny actual notice. Indeed, this is impliedly admitted, the qaulifieation being that the defendant is informed that the protest and certifiate were not actually made by the notary himself. This information is not averred to be believed by him, and might have been given by one who himself had no sufficient information. All that is stated might be true, and yet the defendant might have actual notice of the protest.
Judgment affirmed.